Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 DAY TO DAY IMPORTS, INC.,

                Plaint
                                                                Civil Action No. 18-14105
        V.

                                                                         OPINION
 FH GROUP INTERNATIONAL, INC.,

                Defendants.


John Michael Vazguez, U.S.D.J.

       This case concerns alleged copyright infringement in the sale of car seat covers. D.E. 1.

Plaintiff Day to Day Imports, Inc., alleges that Defendant FE Group International, Inc. has

infringed, and is currently infringing, on two of Plaintiffs copyrights for two-dimensional visual

art designs that are incorporated into car seat covers. Id. Currently pending before the Court is

Defendant’s motion to dismiss Plaintiffs Complaint pursuant to Fed. R. Civ. P. 12(b)(l) for lack

of subject matter jurisdiction and Fed. R. Civ. P. 1 2(b)(6) for failure to state a claim. D.E. 9. The

Court reviewed the parties’ submissions in support and in opposition’ and decided the motion

without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons

stated below, Defendant’s motion to dismiss is denied.




 Defendant’s brief in support of its motion will be referred to as “Del’. Br.,” D.E. 9-1; Plaintiffs
opposition will be referred to as “P1. Opp’n,” D.E. 17; Defendant’s reply will be referred to as
“Del’. Reply,” D.E. 19.
    I.      INTRODUCTION2

         Plaintiff, a California corporation, alleges that it owns two United States Copyright

Registrations   —   VA 1-925-832 (the “832 Design”) and VA 1-900-842 (the “842 Design”)           —   on two

original two-dimensional art designs (collectively the “Copyrighted Designs”) that Plaintiff has

since incorporated into car seat covers. Compl.     ¶J 5,     10-12. Plaintiff alleges that it manufactures,

markets, and sells the car seat covers with the Copyrighted Designs to thousands of customers

across the United States via e-commerce websites. Id.         ¶ 12.   Defendant, a New Jersey corporation,

also sells car seat covers across the United States via e-commerce websites. Id. ¶16, 16, 20, 23.

Plaintiff alleges that Plaintiff never authorized Defendant to use the Copyrighted Designs. Id.            ¶
14. Nonetheless, Plaintiff alleges that Defendant has and is marketing, selling, and distributing

car seat covers that incorporate the Copyrighted Designs on websites such as Amazon.com and

Ebay.com. Id. ¶IT 16, 20, 23. Plaintiff alleges that Defendants continue to sell these goods on

Ebay.com even after receiving a Notice of Claimed Infringement on December 2, 2015, and even

after Amazon.com removed Defendant’s goods from its catalogue on January 9,2016 in response

to Plaintiffs Notice of Claimed Infringement. Id.        ¶{   18, 20, 23.

         On September 20, 2018, Plaintiff brought its Complaint, alleging one count; federal

copyright infringement under 17 U.S.C.     § 501.   Compl. ¶ 25-34. On October 22,2018, Defendant

moved to dismiss this Complaint, arguing; (1) that the Complaint should be dismissed pursuant to



2
  The facts are derived from Plaintiffs Complaint. D.E. I (“Compl.”). When reviewing a motion
to dismiss under Fed. R. Civ. P. 12(b)(6), the Court accepts as true all well-pleaded facts in the
complaint. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). Additionally, a district
court may consider “exhibits attached to the complaint,” “document[s] integral to or explicitly
relied upon in the complaint,” “matters ofpublic record,” and “an undisputedly authentic document
that a defendant attaches as an exhibit to a motion to dismiss if the plaintiffs claims are based on
the document.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997);
Pension Ben. Guar. Corp. v. White ConsoL Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993).

                                                     2
Fed. R. Civ. P. 12(b)(l) for lack of subject matter jurisdiction because Plaintiff is not actually the

owner of the Copyrighted Designs and therefore Plaintiff does not have standing to bring this suit;

and (2) that the Complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6) for failure to

state a claim because either (a) car seat cover designs cannot be copyrighted given that they are

useful articles, or (b) Defendant’s car seat cover designs are not substantially similar to Plaintiffs

alleged Copyrighted Designs. DeL Br. at 5-6. Plaintiff opposed this motion, P1. Opp’n, and

Defendant replied, Def. Reply.

    II.       LEGAL STAPDARD

Rule 12(b)(l)

          In deciding a Rule 1 2(b)( 1) motion for lack of subject-matter jurisdiction, a court must first

determine whether the party presents a facial or factual attack because the distinction determines

how the pleading is reviewed.3 A facial attack “contests the sufficiency of the complaint because

of a defect on its face,” whereas a factual attack “asserts that the factual underpinnings of the basis

for jurisdiction fails to comport with the jurisdictional prerequisites.” Elbeco Inc.       1’.   Nat ‘I Ret.

Fund, 128 F. Supp. 3d 849, 854 (E.D. Pa. 2015) (citing Moore v. Angie’s List, Inc., 118 F. Supp.

3d 802, 806 (E.D. Pa. 2015)). Here, Defendant asserts a factual attack. Def. Br. at 8.

          A factual challenge “attacks the factual allegations underlying the complaint’s assertion of

jurisdiction, either through the filing of an answer or ‘otherwise present[ing] competing facts.”

Davis v. Wells Fargo, 824 F.3d 333, 346 (3d Cir. 2016) (quoting Constitution Party of Pa.                  i


Aichele, 757 F.3d 347, 358 (3d Cir. 2014)). Thus, “[i]n contrast to a facial challenge, a factual

challenge allows ‘a court [to] weigh and consider evidence outside the pleadings” at the motion



 This Court also has an independent obligation to establish that it has subject-matter jurisdiction.
Morel i’. INS, 144 F.3d 248, 251 (3d Cir. 1998).

                                                     3
to dismiss stage. Id. (citing Constitution Party, 757 F.3d at 358). Still, “the plaintiff will have

the burden of proof that jurisdiction does in fact exist,”just “[n]o presumptive twthflulness attaches

to [the] plaintiffs allegations[.]” Id. The district court “is free to weigh the evidence and satisfy

itself as to the existence of its power to hear the case,” and the district court’s findings of fact

related to jurisdiction will only be reviewed on appeal for clear error. Id.

       As for a district court’s power to hear the case, “Article III of the Constitution limits the

jurisdiction of federal courts to ‘Cases’ and ‘Controversies.” Lance v. Coffrnan, 549 U.S. 437,

439 (2007). One key aspect of this case-or-controversy requirement is standing. See id. “The

standing inquiry focuses on whether the party invoking jurisdiction had the requisite stake in the

outcome when the suit was filed.” Constitution Party of Pa., 757 F.3d at 360. To establish

standing, a plaintiff must satisfy a three-part test, showing: “(I) an ‘injury in fact,’ i.e., an actual

or imminently threatened injury that is ‘concrete and particularized’ to the plaintiff; (2) causation,

i.e., traceability of the injury to the actions of the defendant; and (3) redressability of the injury by

a favorable decision by the Court.” Nat’l Collegiate Athletic Ass’n v. Gov of N.J., 730 F.3d 208,

218 (3d. Cir. 2013).

Rule 1 2(b)(6)

        Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move to

dismiss a count for “failure to state a claim upon which relief can be granted[.]” To withstand a

motion to dismiss under Rule 12(b)(6), a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell AtI. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A

complaint is plausible on its face when there is enough factual content “that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does not impose a probability



                                                    4
requirement, it does require a pleading to show more than a sheer possibility that a defendant has

acted unlawfully.” Connelly v. Lane C’onsL C’orp., 809 R3d 780, 786 (3d Cir. 2016) (internal

quotation marks and citations omitted). As a result, a plaintiff must “allege sufficient facts to raise

a reasonable expectation that discovery will uncover proof of [his] claims.” Id. at 789.

           In evaluating the sufficiency of a complaint, a district court must accept all facwal

allegations in the complaint as true and draw all reasonable inferences in favor of the plaintiff.

Phillips v. Ci)’. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).         A court, however, is “not

compelled to accept unwarranted inferences, unsupported conclusions or legal conclusions

disguised as factual allegations.” Baraka v. McGreevey, 481 F.3d 187, 211 (3d Cir. 2007). If,

after viewing the allegations in the complaint most favorable to the plaintiff, it appears that no

relief could be wanted under any set of facts consistent with the allegations, a court may dismiss

the complaint for failure to state a claim. DeFazio v, Leading Edge Recovery Sols,, 2010 WL

5146765, at *1 (D.N.J. Dec. 13, 2010).

    III.      ANALYSIS

           Defendant first argues that the Court does not have subject matter jurisdiction over the

matter because Plaintiff does not have standing to bring the suit. Def. Br. at 8. Specifically,

Defendant argues that Plaintiff does not have standing because Akiva Nourollah        —   not Plaintiff—

is the owner of the Copyrighted Designs. Id. To support this argument, Defendant attaches to its

motion to dismiss (1) the registrations of the Copyrighted Designs, D.E. 9-2; and (2) the search

results for the Copyrighted Designs in the United States Copyright Office’s Public Catalog as of

October 17, 2018, D.E. 9-3. Both of these exhibits indicate that Akiva Nourollah is the owner of

the Copyrighted Designs. See D.E. 9-2; D.E. 9-3. To rebut Defendant’s assertion, Plaintiff

attaches to its opposition two assignments signed by Akiva Nourollah, assigning the rights of the



                                                   5
Copyrighted Designs to Plaintiff on the date that these Copyrighted Designs were first registered

(June 6, 2014 and August 15, 2013). D.E. 18-1.

       “Ownership of a copyright is freely transferrable ‘by any means of conveyance or by

operation of law.” Barefoot Architect, Inc. v. Bunge, 632 F.3d 822, 827 (3d Cir. 2011) (quoting

17 U.S.C.   § 201(d)).   A conveyance is valid if it is “in writing and signed by the owner of the rights

conveyed.” Id. (quoting 17 U.S.C.        §   204(a)). Here, Plaintiff (aside from alleging that it has

ownership rights over the Copyrighted Designs, Compl.          ¶   11) presents two written assignments

signed by Akiva Nourollah transferring ownership rights of the Copyrighted Designs to Plaintiff

on the dates of registration, D.E. 18-1. Therefore, for purposes of Defendant’s factual challenge

to subject matter jurisdiction, the Court finds that Plaintiff has sufficiently demonstrated that it

owns the Copyrighted Designs. Accordingly, Plaintiff, as owner, would suffer an injury-in-fact

from infringement of these Copyrighted Designs, giving Plaintiff standing in this action. The

Court has subject matter jurisdiction over the matter.5

       Defendant next makes several arguments as to why Plaintiff fails to state a claim for

copyright infringement. “To establish a claim of copyright infringement, a plaintiffmust establish:

(1) ownership of a valid copyright; and (2) unauthorized copying of original elements of the

plaintiffs work.” Kay Beny, Inc. v. Taylor Gfts, Inc., 421 F.3d 199, 203 (3d Cir. 2005) (quoting

Dun & Bradstreet Software Servs., Inc. v. Grace Consulting, Inc., 307 F.3d 197, 206 (3d Cir.




‘
  As noted above, under the Rule 1 2(b)( 1) standard, the Court can weigh evidence outside of the
pleadings to evaluate Defendant’s factual challenge to subject matter. The Court also notes that
the assignments are likewise considered under the Rule 12(b)(6) standard because they are
implicitly relied upon in the Complaint, meaning a substantially similar review applies to both
standards as they apply to this matter at this stage of the proceedings.

  Aside from standing, the Court notes that it has subject matter jurisdiction over the action
pursuant to 28 U.S.C. § 1331, as this case arises out of a federal question under 17 U.S.C. § 501.
                                                      6
2002)). As to the first element, Defendant again disputes whether Plaintiff is the owner of the

Copyrighted Designs. Def. Br. at 9-11. As noted, the Court finds that Plaintiff sufficiently

demonstrated that it is the owner of the Copyrighted Designs.6 This case is distinguishable from

Kunkel v. Jasin, 420 F. App’x 198 (3d. Cir. 2011), which Defendant relies upon, see Def. Br. at

12-13. In Kunkel, the Third Circuit found that the plaintiff did not own a valid copyright in the

designs because a separate entity owned the designs at the time that the plaintiff registered the

designs with the Copyright Office. 420 F. App’x at 200. Here, Plaintiff did not register the

Copyrighted Designs while Akiva Nourollah owned them; instead, Akiva Nourollah registered the

Copyrighted Designs and then subsequently transferred ownership rights to Plaintiff via valid

assignments after registration and well before the events giving rise to this case. See D.E. 18-1.

       Defendant further argues that the Copyrighted Designs are not valid copyrights because

they are “useflil articles.” Def. Br. at 14. The Supreme Court in Star Athietica, L.L. C. v. Varsity

Brands, Inc., 137 S. Ct. 1002 (2017), recently resolved the “widespread disagreement over the

proper test” to be used in determining whether a “feature incorporated into the design of a useful

article is eligible for copyright protection.” Id. at 1007. The Supreme Court explained that

“Congress has provided copyright protection for original works of art, but not for industrial

designs.” Id. Yet, the Court acknowledged, “[tihe line between art and industrial design       .   .   .   is

often difficult to draw.” Id. The Star Athietica Court continued that art, or “copyrightable subject

matter,” to which a valid copyright extends, is defined as “original works of authorship fixed in

any tangible medium of expression.” Id. at 1008 (2017) (quoting 17 U.S.C.      § 102(a)). The Court



o As noted above, under the Rule 1 2(b)(6) standard, the Court accepts as true all factual allegations
in the Complaint and can consider documents implicitly relied upon in the Complaint, such as the
assignments.


                                                  7
continued that “[wiorks of authorship” include “pictorial, graphic, and sculptural works,” such as

“two-dimensional and three-dimensional works of fine, graphic, and applied art, photographs,

prints and art reproductions,” and more. Id. (quoting 17 U.S.C.    §   101, l02(a)(5)). The Supreme

court further observed that a work of authorship is “fixed in a tangible medium of expression”

when it is “embodied in a material object from which the work can be perceived, reproduced, or

otherwise communicated.” Id. (internal quotations and alterations omitted).

       The Court in Star Athletica next explained that a “special rule” exists for copyrighting

graphic work incorporated into a “useful article,” to ensure that industrial designs are not provided

copyright protection. Id. The Supreme court defined “useful article” as “an article having an

intrinsic utilitarian function that is not merely to portray the appearance of the article or to convey

information.” Id. The court added that designs of a useful article are “considered a pictorial,

graphical, or sculptural work” (i.e., are copyrightable) only if the designs “can be identified

separately from, and are capable of existing independently of, the utilitarian aspects of the article.”

Id. at 1007 (quoting 17 U.S.C.   §   101). The Supreme court referred to this crucial distinction as

“separability.” Id. For clarity, the Supreme Court set forth a two-part test to guide lower courts

in determining whether a design in a “useful article” is art (and therefore copyrightable) or an

industrial design (and therefore not copyrightable):

               [Am artistic feature of the design of a useful article is eligible for
               copyright protection if the feature (1) can be perceived as a two- or
               three-dimensional work of art separate from the useful article and
               (2) would qualil’ as a protectable pictorial, graphic, or sculptural
               work either on its own or in some other medium if imagined
               separately from the useful article.

Id. at 1016; see also id. at 1010 (citing 17 U.S.C.    §   101).

       As to the first element, “separate identification,” the Star Athietica Court explained that it

“is not onerous.” Id. at 1010. The Court explained that “[tihe decisionmaker need only be able to

                                                   8
look at the useful article and spot some two- or three-dimensional element that appears to have

pictorial, graphic, or sculptural qualities.” Id. The second element, “independent-existence,” is

“ordinarily more difficult to satisfy[j” according to the Court Id. The Supreme Court indicated

that “[t]he decisionmaker must determine that the separately identified feature has the capacity to

exist apart from the utilitarian aspects of the article.” Id. The Court continued that “[un other

words, the feature must be able to exist as its own pictorial, graphic, or sculptural work as defined

in   § 101 once it is imagined apart from the useful article.” Id. The Court in Star Athietica added
that “[i]f the feature is not capable of existing as a pictorial, graphic, or sculptural work once

separated from the useful article, then it was not a pictorial, graphic, or sculptural feature of that

article, but rather one of its utilitarian aspects.” Id.

         In Star Athietica, the plaintiff sold cheerleading uniforms and obtained over 200 copyright

registrations for two-dimensional designs incorporated into the uniforms. Id. at 1007. The

defendant also sold cheerleading uniforms, and the plaintiff alleged that the defendant’s

cheerleading uniforms infringed on five of plaintiffs copyrights. Id. The district court awarded

summary judgement to the defendant, finding that the designs identified the garments as

cheerleading uniforms and therefore could not be “physically or conceptually” separated from the

utilitarian function of the uniform under Section 101. Id. at 1007-08 (citing Varsity Brands, Inc.

v. Star Athletica, L.L.C., 2014 WL 819422, *8..*9 (W.D. Tenn., Mar. 1,2014)). The Sixth Circuit

reversed. Id. (citing Varsity Brands, 799 F.3d at 49 1-92).

         The Supreme Court affirmed the Sixth Circuit. Id. at 1016. Applying the two-part test to

the surface decorations on the cheerleading uniforms, the Court first found that “one can identify

the decorations as features having pictorial, graphic, or sculptural qualities,” satisfying the first

element. Id. at 1012. As to the second element, the Supreme Court found that “if the arrangement



                                                     9
of colors, shapes, stripes, and chevrons on the surface of the cheerleading uniforms were separated

from the uniform and applied in another medium—for example, on a painter’s canvas—they would

qualify as two-dimensional works of art.” Id. (internal quotations and alterations omitted). The

Court in Star Athietica added that “imaginatively removing the surface decorations from the

uniforms and applying them in another medium would not replicate the uniform itself.” Ii The

Court then noted that, “[i}ndeed, respondents have applied the designs in this case to other media

of expression—different types of clothing—without replicating the uniform.” Id. The Court

therefore held that the designs were “separable from the uniforms and eligible for copyright

protection.” Id.

       In reaching this conclusion, the majority refuted two important arguments regarding the

second element. Id. at 1012. In his dissent, Justice Breyer argued that the designs were not

separable because “imaginatively removing them from the uniforms and placing them in some

other medium of expression—a canvas, for example—would create ‘pictures of cheerleader

uniforms.” Id. (quoting ii at 1030 (Breyer J., dissenting)). Second, the defendant had argued

that the designs could not be copyrighted because, even when extracted from the useful article,

they retain the outline of a cheerleading uniform. Id. In response to these arguments, the majority

explained that “U]ust as two-dimensional fine art corresponds to the shape of the canvas on which

it is painted, two-dimensional applied art correlates to the contours of the article on which it is

applied.” Id. The majority continued,”[aj fresco painted on a wall, ceiling panel, or dome would

not lose copyright protection, for example, simply because it was designed to track the dimensions

of the surface on which it was painted.” Id. Similarly, the majority continued, “if a design etched

or painted on the surface of a guitar” is “imaginatively removed from the guitar’s surface and

placed on an album cover, it would still resemble the shape of a guitar,” but “the image on the



                                                 10
cover does not ‘replicate’ the guitar as a useM article.” Id. Instead, the majority reasoned, “the

design is a two-dimensional work of art that corresponds to the shape of the usethi article to which

it was applied.” Id. The majority then concluded that “[t]he statute protects that work of art

whether it is first drawn on the album cover and then applied to the guitar’s surface, or vice versa,”

as “[flailing to protect that art would create an anomaly: It would extend protection to two-

dimensional designs that cover a part of a useM article but would not protect the same design if it

covered the entire article.” Id. Thus, the majority found that the arguments made by Justice Breyer

and the defendant as to why plaintiff failed to meet this second element were untenable. Id. at

10l2-13.

       Here, the same conclusion is warranted. The Copyrighted Designs are incorporated in car

seat covers. Compl.   ¶   12. Defendant argues, and Plaintiff does not dispute, that car seat covers

are usefUl articles. DeE Br. at 14; P1. Opp’n at 9-Il. The Court therefore accepts, for purposes of

this motion, that car seat covers are useful articles,8 and applies the Star Athierica two-part test.

As to the first element, the Court can look at the Copyrighted Designs and spot two-dimensional

designs incorporated into the seat covers. The 832 Design has a colored rectangle at the headrest,

a colored “H” pattern across the backrest, and colored parallel lines spanning the side of the seat.



  Defendant also cites to three circuit court decisions evaluating separability for support of its
argument. See Def. Br. at 14-17 (citing Jovani Fashion, Ltd. v. Fiesta Fashions, 500 F. App’x 42
(2d Cir. 2012); Norris Indus. v Int’l TeL & TeL Corp., 696 F.2d 918(11th Cir. 1983); and Inhale,
Inc. v. Starbuzz Tobacco, Inc., 739 F.3d 446 (9th Cir. 2014)). However, all three decisions were
pre-StarAthletica, where the Supreme Court clarified the appropriate test to be used.
8
  The Court recognizes that car seat covers have utilitarian functions: they can be used to protect
car seats from damage; they can be used to increase comfort; and they can be used to increase
functionality, by adding pockets or compartments for example. On the other hand, depending on
the particular car seat cover, covers can also arguably have a solely ornamental use: they can
increase the aesthetic appeal of the interior of the car by displaying appealing designs.
Nonetheless, the Court accepts that car seat covers as useful articles for purposes of the current
motion.
                                                  11
Compl.   ¶ 21. The 842 Design has a colored “H” design that narrows towards the bottom across
the backrest and two narrow, colored triangles positioned on the seat. Id. Thus, the Copyrighted

Designs meet the “separate identification” element.

         The second element of the Star Atizietica test is also met. If the arrangement of colored

geometrical shapes on the surface of the car seat were separated from the car seat medium and

placed on a canvas, they would qualify as two-dimensional works of art. It does not matter that

such image on the canvas may resemble a car seat or a picture of a car seat     —   the image still would

not replicate a car seat as a useful article. The usefulness of the car seat is the contour of the fabric

so that it fits snug over the seat; this is separable from the colored graphical shapes placed on this

fabric for decoration. These designs add nothing to the utilitarian function of the car seat cover.

The second element of the Star Athietica test, independent existence, is satisfied. Thus, Plaintiff

plausibly established the first element of its trademark infringement claim.

         As to the second element of Plaintiffs trademark infringement claim, unauthorized

copying, Defendant argues that Plaintiff fails to meet this element because Defendant’s designs

are not “substantially similar” to Plaintiffs Copyrighted Designs. Def. Br. at 18-26. The Third

Circuit recently explained the nuances in analyzing whether two designs are “substantially

similar.” See Tanksley v. Daniels, 902 F.3d 165, 173 (3d Cir. 2018), cert. denied, 139 S. Ct. 1175,

reh’g denied, 139 S. Ct. 1596 (2019).        The Third Circuit noted that the “second element—

unauthorized copying—itself comprises two (frequently conflated) components: actual copying

and material appropriation of the copyrighted work.” Id. at 173 (citing Castle Rock Entm’t, Inc.       i


Carol Pub. Grp., Inc., 150 F.3d 132, 137 (2d Cir. 1998)). The Circuit explained that “[a]cflaal

copying focuses on whether the defendant did, in fact, use the copyrighted work in creating his

own.” Id.     The court in Tanksley explained that “[ijf the defendant truly created his work



                                                   12
independently, then no infringement has occurred, irrespective of similarity.” Id. (citing Yurman

Design, Inc. v. PAJ, Inc., 262 F.3d 101, 110 (2d Cir. 2001); Fred Fisher, Inc. v. Dillingham, 298

F. 145, 151 (S.D.N.Y. 1924) (L. Hand, Jj). However, the Third Circuit noted, direct evidence of

copying is rare so this component “may instead be shown through circumstantial evidence of

access and similarity.” Id.

       The Tanskley court then observed that “[t]here is a critical, though often misunderstood,

distinction between ‘substantial similarity’ with respect to copying and ‘substantial similarity’ with

respect to material appropriation.”      Id.   The Circuit continued that “[t]wo works can be

‘substantially similar’ so as to support an inference of copying, yet not ‘substantially similar’ in

the sense that the later work materially appropriates the copyrighted work.” Id. (citing Universal

Athletic Sales Co. v. Salkeld, 511 F.2d 904, 907 (3d Cir. 1975)). To clearly mark this distinction,

the Third Circuit “prefer[s] the term ‘probative similarity’ in the copying context, while reserving

‘substantial similarity’ for the question of material appropriation.” Id. (citing Dam Things from

Denmark, a/Wa Troll Co. ApS, v. Russ Berrie & Co., Inc., 290 F.3d 548, 562 (3d Cir. 2002)). To

determine whether a probative similarity exists, the Circuit indicated that “the finder of fact may

consider any aspect of the works that supports an inference of copying, even elements that are

incapable of copyright protection.” Id. (citing Laureyssens v. Idea Grp.. Inc., 964 F.2d 131, 139-

40 (2d Cir. 1992)).      Conversely, the court in Tanksley wrote, “when assessing material

appropriation, i.e., substantial similarity, only similarities in protectable expression may be

considered.” Id. (citing Laureyssens, 964 F.2d at 139-40).

        The Third Circuit next indicated that material appropriation occurs when the copier’s work

“is substantially similar to the protected elements of the copyrighted work.” Id. at 174. The

Tanksley court explained that “substantial similarity asks whether a lay-observer would believe



                                                  13
that the copying was of protectible aspects of the copyrighted work.” Id. (citing Dam Things from

Den.. 290 F.3d at 562; Peter Pan Fabrics, Inc. v. Martin Weiner C’orp., 274 F.2d 487,489 (2d Cir.

1960) (L. Hand, Jj) (internal quotations omitted). The Circuit noted that “[tb            answer this

question, the trier of fact performs a side-by-side comparison of the works and, excluding any

unprotectable elements, assesses whether the two works are substantially similar.” lit (citing Dam

Things from Den., 290 F.3d at 566).

       Here, as noted, Defendant alleges that its work is not “substantially similar” to the

Copyrighted Designs.9      The Court disagrees.     When the 832 Design is placed side-by-side

Defendant’s design, both designs have a colored rectangle at the headrest, a colored “H” pattern

with the same curvature across the backrest, and colored parallel lines spanning the side of the

seat. Compl.   ¶ 21.   Similarly, when the 842 Design is placed side-by-side Defendant’s design,

both designs have a colored “H” pattern that narrows towards the bottom across the backrest and

two narrow, colored triangles positioned similarly on the seat. Id. Defendant’s designs and the

Copyrighted Designs are virtually indistinguishable aside from the color schemes.                  The

Defendant’s designs do not have any additional shapes or altered configurations distinguishing

them from the Copyrighted Designs; both sets of designs are composed of the same shapes in the




‘
  Defendant does not clarify whether it is referring to substantial similarity, or probative similarity,
in the actual copying component or in the material appropriation component (still “substantial
similarity”). The Court assumes that Defendant is referring to substantial similarity in the material
appropriation component given its usage of the term substantial similarity, rather than probative
similarity. However, the Court notes that to the extent Defendant is arguing against probative
similarity, probative similarity is met for the same reasons that substantial similarity is met (as
probative similarity considers all elements that substantial similarity considers and more).
Additionally, Plaintiff alleges, and Defendant does not dispute, that “[bJefore the infringement
complained of herein, [Defendant] obtained directly from Plaintiff products incorporating the
[Copyrighted] Designs.” Compl. ¶ 15. Given this allegation (showing evidence of access) and the
similarity between the products, the Court infers actual copying, satisfying the first component to
the extent that Defendant disputes it at this stage.
                                                   14
same configuration. Thus, it is plausible that a lay observer would find that the artistic aspects of

Defendants’ car seat cover design are substantially similar to the protectable aspects of the

Copyrighted Designs.       Accordingly, Plaintiff has plausibly plead a claim for copyright

infringement.

   IV.      CONCLUSION

         In sum, the Court denies Defendant’s motion to dismiss Plaintiff’s Complaint, D.E. 9.

An appropriate Order accompanies this Opinion.

Dated: July 2, 2019

                                                      C\
                                                      John’Michael Vazque IYSbJ.
                                                                                  I




                                                 15
